DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 07/30/21 & 10/28/2021 has been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (U.S. 7,880,538).
Regarding claim 1, Sharma (hereinafter, Ref~538) discloses (please see Figs. 14 &17 and related text for details) an apparatus comprising: 
a switched capacitor integrator (please see the integrator 3 from Fig. 14) having an input (Vin of Fig. 14) and an output (Vout of Fig. 14), wherein the switched capacitor integrator comprises switches (please see switches from Fig. 14 or 17) and capacitors (please see capacitors from Fig. 14 or 17), wherein the switches include a first set of switches (please see Fig. 14 or 17 for details) controllable by a first phase (signal 1 of Fig. 14 or 17) and a second set of switches (please see Fig. 14 or 17) controllable by a second phase (signal 2 of Fig. 14 or 17), wherein the first phase is substantially 180 degrees out of phase relative to the second phase (please note there would be no overlap as shown Fig. 15); and 
a charge compensation path (centered by capacitor 31 of Fig. 17) coupled to the input (Vin) and the output (Vout), wherein the charge compensation path comprises a first switch (33/34 of Fig. 17) of the first set of switches and a second switch (30/32 of Fig. 17), wherein the second switch is controllable by a third phase (signal 2s of Fig. 17), wherein the second phase overlaps the third phase as seen from Fig. 15, meeting claim 1.  
Regarding claim 2, Ref~538 discloses the apparatus of claim 1, wherein the charge compensation path comprises a capacitor (31 of Fig. 17) coupled to the output of the switched capacitor integrator, meeting claim 2.  
Regarding claim 10, Ref~538 discloses (please see Fig. 14 & 17 for details) an apparatus comprising: 
a switched capacitor integrator having an input and an output, wherein the switched capacitor integrator comprises switches and capacitors, and an operational transconductance amplifier (not expressly shown, but said amplifier would be expected, since Ref~538 teaches that more than one stages including preceding stage would be employed as described in col. 8, between lines 1-5), thus the teaching further supports the claimed “wherein the operational transconductance amplifier is coupled to the output”; and 
a charge compensation circuit (centered by compensation capacitor 31 of Fig. 17) coupled to the input and the output, wherein the charge compensation circuit provides additional charge at the output, wherein the additional charge is proportional to an input voltage on the input (please note the input Vin is being used to drive said compensation capacitor C31), wherein the additional charge is provided via a capacitor (capacitor 31), meeting claim 10.  
Regarding claim 11, Ref~538 discloses the apparatus of claim 10, wherein the switches include a first set of switches controllable by a first phase (controlled by signal 1) and a second set of switches controllable by a second phase (controlled by signal 2), wherein the first phase is substantially 180 degrees out of phase relative to the second phase as seen from Fig. 15, meeting claim 11.  
Regarding claim 12, Ref~538 discloses the apparatus of claim 11, wherein the charge compensation circuit comprises a first switch of the first set of switches (33/34 of Fig. 17) and a second switch (30/32 of Fig. 17), wherein the second switch is controllable by a third phase (signal 2s), wherein the second phase overlaps the third phase as seen from Fig. 15, meeting claim 12.  
	Regarding claims 15-18, the limitations from these claims can be rejected in the same manner as described above, since same features with similar language are being presented here, and the system of Ref~538 can be employed in the claimed “system comprising: a memory to store one or more instructions; a processor circuitry to execute the one or more instructions; and a communication interface to allow the processor circuitry to communicate with another device, wherein the processor circuitry includes a second-order delta-sigma modulator, which comprises: a switched capacitor integrator having an input and an output” depending on custom specifications of an intended system/application, meeting claim 15-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (U.S. 7,880,538).
Regarding claims 3 and 13, Ref~538 does not expressly define “wherein the first switch is coupled to a node that provides a common mode voltage”. However, Ref~538 teaches that switches 33 & 34 is being connected to a reference potential that would be broadly considered functionally equivalent to the claim common mode voltage, since the claimed limitations does NOT specify/define any specific value and/or range of said voltage, meeting claims 3, 13 and 19.   


Allowable Subject Matter
Claims 4-9, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843